DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-9, are cancelled. Therefore, claims 1-6 and 10-16 are pending in this Application. Claims 4-6, 12 and 13 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on July 07, 2020 and March 04, 2022 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Response to Restriction
Applicants’ election, without traverse, the invention of Group I, claims 1-3, 10, 11, 14 and 16, drawn to crystalline Siponimod fumaric acid products, in response filed on March 02, 2018 is acknowledged.  Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 10, 11 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable U.S. Patent Publication No. 2012/0115840 A1.
The instant claims are directed to crystalline Siponimod fumaric acid product in a moland a pharmaceutical composition thereof.
Determining the Scope and Contents of the Prior Art
U.S. Patent Publication No. 2012/0115840 A1 teach crystalline Siponimod hemifumarate salt product.
Ascertaining the Difference Between the Prior Art and Claims
The only difference is the present invention and the prior art is, the present invention recites specific polymorphic form of Aleglitazar and some of its salt forms. They also show crystallographic data. The prior are is silent and does not show crystallographic data of the compounds.
Resolving the Level of Ordinary Skill in the Pertinent Art
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is high.

Objective Evidence in the Application Indicating Obviousness or Nonobviousness
It has long been the practice in the chemical and pharmaceutical arts to produce compounds in the form of crystals to secure a pure product.  There is no patentable distinction in the concept of a chemical compound in crystalline form over the same compound in its amorphous form.  In re Weijlard, 69 U.S.P.Q. 86, 87 (C.C.P.A. 1946).  Further, changing the form, purity or other characteristic of an old product does not render the novel form patentable where the difference in form, purity or characteristic was inherent in or rendered obvious by the prior art.  In re Cofer, 148 U.S.P.Q. 268 (CCPA 1966).  
	The compounds are of the same identical formula and as such would be expected to have the same utility.  The difference, if any, may reside in there being different crystalline forms. One of ordinary skill in the art would be motivated to prepare a different crystalline form of a known organic compound in the expectation of obtaining that compound but with enhanced properties, such as improved stability, shelf-life, improved mode of administrating properties.  Thus, in the absence of showing a viable unexpected property (not just a difference in X-ray crystallography), the instant invention is obvious.

From common general knowledge, it is known that the systematic investigation of a compound to determine whether it is prone to polymorphism is routine practice in the pharmaceutical industry. It is also known that most substances when investigated for a sufficiently long time will reveal more than one polymorph. Furthermore, the methods to screen for polymorphs are well known in the art. The skilled person being interested in the therapeutic application of the compound of formula (I) would thus routinely screen for polymorphs of this compound. The crystalline forms disclosed in the present application do not present a substantiated unexpected property which is relevant for its application as a medicament when the person skilled in the art starts from document D1. Document D1 teaches that the compound of formula (I) is a solid, so that the person skilled in the art would expect with a very high degree of certainty to find one or more crystalline forms of the compound of formula (I). This is routine work performed by specialized automated equipment. The Applicant discloses in the application what appears to be an experimental programme aimed at identifying and characterizing all the possible polymorphic forms of the compound of formula (I). This is not seen as having resulted in an invention, in view of the teachings of document D1 and in view of the general knowledge in the art.
In claim 1, the measurement parameters of the XRPD (source, type of radiation) are missing. Furthermore, in claim 1 and claims dependent on it, peak vales are reported as low and high-end ranges, e.g. 11.6 to 12.0. This leaves unclarity as to what peaks are found within these limits. The terms substantially and about used in several claims are unclear. In several claims, no features are given and there is only reference to figures depicting XRPD spectra without values of peaks (e.g. FIG. 1A) or depicting 3-D representations of unit-cells without any arithmetic data (e.g. FIG. 1B). These claims do not meet the requirements of Art 6 PCT. References to figures must be made only in cases where it is absolutely the only possibility for conveying the features of the claim.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	 Claims 4-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 4-6 are rejected under 35 U.S.C. 112, second paragraph, as being            indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant recites the terminology "crystalline hydrate form D” or “crystalline hydrate form "H," and while it is noted that the inventor may be his/her own lexicographer, claims 4-6 do not contain any of the physical data that particularly points out and distinctly claims the crystalline forms that Applicant regards as his invention, i.e. no claim provides at least the 10 strongest peaks of the X-ray diffraction data for the specific          crystalline hydrate form intended.  “Crystalline hydrate form D" is not a limiting element and does not define a difference in the crystalline form of “crystalline hydrate form H,” for example.  It is the XRDP data that distinguishes Applicants' invention from the prior art and not the term "a crystalline hydrate form…".  For example, without XRD data in the claims, it is impossible to distinguish applicants crystalline form from any other crystalline form, since there is no data in the claims to distinguish applicants' crystalline form prepared from any other crystalline form of the compound.
Allowable Subject Matter 
The invention claims 29-37, drawn to a process of preparing products of Formula 
    PNG
    media_image1.png
    156
    294
    media_image1.png
    Greyscale
. The  process of preparing the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is WO2012/115182, which teach product s of Formula 
    PNG
    media_image2.png
    138
    299
    media_image2.png
    Greyscale
and their method of preparation. None of the published processes of preparing the products anticipated, or rendered obvious, the process as described in this application. 
Therefore, claims 29-37 are allowable.
Claims 15-30 are not subjected to rejoinder because the claims are not of the same scope as the invention of Group I. 			
Conclusion
Claims 1-11 are canceled. 
Claims 12-14 are allowed.
Claims 15-30 are withdrawn
This application is in condition for allowance except for the following formal matters: 
Applicants need to cancel the withdrawn claims 15-30.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 5:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to joseph.mckane@uspto.gov . All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626



 
The rational of forming pharmaceutically acceptable salts is widely known in the field (e.g. D4). The approach to salt screening with different classes of salt formers is a routine practice which is done without involving inventive activity starting from known sets of acids. Even with trial and error the skilled person would find those salt-formers which are suitable and best fitted in regard of the desired salt properties. The same applies to solvates and cocrystals. For instance D5 presents differences between formation of salts and cocrystals of APIs. D6 provides a practical guide for the screening of solid states of APIs. Having regard to what was stated above, the skilled person being interested in the therapeutic use of Lemborexant would routinely screen for salts, solvates, cocrystals. If such routine work yields another salt/solvate/cocrystal form, then its provision is an obvious solution of the problem as defined above. Hence, in the absence of any substantiated unexpected effect of the claimed salt/solvate/cocrystal forms in comparison with known Lemborexant free base or eventually CS2 salt of Lemborexant, no inventive step can be acknowledged. Claims 1-13 are therefore considered not inventive at present. Claim 14 relates to the use of Lemborexant:succinic acid for the preparation of other solid forms of Lemborexant. The subject-matter of this claim belongs to general knowledge of the skilled person in the field of polymorphism (see e.g. D5), hence it is obvious. The same applies to the subject-matter of claim 15. Furthermore, no such use or preparation method is demonstrated in the present application. The requirements of Article 33(3) PCT are not fulfilled. Re Item VII Certain defects in the international application To fulfill the requirements of Rule 5.1(a)(ii) PCT, the relevant background art disclosed in document D1 should be mentioned in the description. The following obvious errors have been found in the present claims: - the term "product" is missing after the term "crystalline" in claim 10 - the term "Setogepram" is erroneously used in claim 15. Re Item VIII Certain observations on the international application The wording of claim 1 is not clear as to what form of Lemborexant: succinic acid it relates, salt, solvate, cocrystal? According to the examples only one form 1 Lemborexant:succinic acid as cocrystal has been prepared in the present application. Form PCT/ISA/237 (Separate Sheet) (Sheet 3) (EPO-April 2005)